Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 16, 2015

                                           No. 04-15-00402-CR

                                   EX PARTE Jerry Lee EDWARDS

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On September 11, 2015, relator filed a supplemental petition for writ of habeas corpus
following his original petition initially filed on July 2, 2015. The court has determined that it
lacks jurisdiction to consider relator’s petition. Accordingly, relator’s supplemental petition is
also DISMISSED FOR LACK OF JURISDICTION.

           It is so ORDERED on September 16, 2015.



                                                        PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2013CR9303, styled The State of Texas v. Jerry Lee Edwards, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.